DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,215,572 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce S. Itchkawitz on May 17, 2022.
The application has been amended as follows:
	In claim 25, line 5, after “Rowland circle radius (R)” insert --, the source having an effective source size less than 100 microns in a direction parallel to the tangential plane and/or having an effective source size in a range of 20 to 4000 microns in a direction perpendicular to the tangential plane--
	Cancel claims 26 and 27 in their entirety.
	In claim 29, line 2, delete “plurality” and replace with --array--
Allowable Subject Matter
Claims 1-8, 10, 13-25, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a fluorescence mode x-ray absorption spectroscopy apparatus comprising: the source having an effective source size less than 100 microns in a direction parallel to the tangential plane and/or having an effective source size in a range of 20 to 4000 microns in a direction perpendicular to the tangential plane, as claimed in claim 1.  Claims 2-8, 10, and 13-24 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a x-ray spectroscopy apparatus comprising: the source having an effective source size less than 100 microns in a direction parallel to the tangential plane and/or having an effective source size in a range of 20 to 4000 microns in a direction perpendicular to the tangential plane, as claimed in claim 25.  Claims 28-30 are allowed by virtue of their dependency on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



May 17, 2022